[Cite as In re E.S., 2022-Ohio-2253.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: E.S.                                          C.A. No.      30151
       K.S.
       G.S.

                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE Nos. DN 15-05-305
                                                                DN 15-05-306
                                                                DN 15-05-307

                                 DECISION AND JOURNAL ENTRY

Dated: June 30, 2022



        SUTTON, Judge.

        {¶1}     Appellant, J.S. (“Mother”), appeals from a judgment of the Summit County Court

of Common Pleas, Juvenile Division, that placed her minor children in the legal custody of the

paternal grandfather and step-grandmother (“Grandparents”). This Court affirms.

                                                I.

        {¶2}     Mother is the biological mother of E.S., born December 3, 2012; K.S., also born

December 3, 2012; and G.S., born May 11, 2015. The father of the children is deceased.

        {¶3}     During May 2015, Summit County Children Services Board (“CSB”) filed a

complaint, alleging that the three children were abused and dependent because Mother had

overdosed on heroin and had a long history of drug abuse and domestic violence in her relationship

with the children’s father. The children were later adjudicated abused and dependent children and
                                                 2


were placed in the temporary custody of the maternal grandmother under the protective supervision

of CSB.

       {¶4}    Mother made progress on the reunification goals of the case plan during the first

year of the case, so temporary custody was extended for six months. On July 25, 2016, upon the

motion of CSB, the children were placed in Mother’s temporary custody under an order of

protective supervision.

       {¶5}    Mother later remedied the agency’s concerns about her parenting ability. Notably,

she had achieved a sustained period of sobriety and had developed a network of people to support

her in abstaining from substance abuse. On October 12, 2016, CSB moved to have the children

placed in Mother’s legal custody and to terminate the order of protective supervision. Shortly

afterward, the trial court placed the children in Mother’s legal custody, terminated the order of

protective supervision, and docketed the case as closed.

       {¶6}    On December 19, 2019, Grandparents moved for legal custody of E.S., K.S., and

G.S. They alleged that the police had removed the children from Mother’s home because Mother

had overdosed on heroin in the presence of the children, which had required numerous doses of

Narcan to revive her, and Mother was hospitalized afterward. Grandparents also alleged concerns

that, prior to the overdose, Mother had not been meeting the children’s basic needs. By a later

agreement of the parties, Grandparents were granted emergency custody of the children.

       {¶7}    At the first status hearing after the Grandparents received emergency custody of the

children, CSB appeared and reported to the court that it believed that the children were safe with

Grandparents and that the agency would no longer be involved in this case. Maternal grandmother

was later granted leave to intervene, and she also filed a motion for legal custody of the children.

Mother also sought return of the children to her legal custody. During December 2020 and January
                                                 3


2021, an evidentiary hearing was held before a magistrate on the competing motions for legal

custody.

        {¶8}   Following the hearing, the magistrate issued a decision that placed the children in

Grandparents’ legal custody. The magistrate applied the test set forth in R.C. 2151.42(B) to

Grandparents’ motion for a change of legal custody, which applies to the modification or

termination of existing orders of legal custody following an adjudication of abuse, neglect, and/or

dependency. The magistrate decided that there had been the requisite change in circumstances of

Mother and the children and that legal custody to Grandparents was in the children’s best interest.

See R.C. 2151.42(B).

        {¶9}   Mother filed objections to the magistrate’s decision. She did not argue that the

magistrate had applied the wrong legal standard to Grandparents’ motion. Instead, she argued that

Grandparents had failed to prove the requisite change in circumstances under R.C. 2151.42(B) or

that legal custody to Grandparents was in the best interest of the children.

        {¶10} On September 13, 2021, the trial court overruled the objections and placed E.S.,

K.S., and G.S. in the legal custody of Grandparents. Mother appeals and raises three assignments

of error.

                                                 II.

                                 ASSIGNMENT OF ERROR I

        THE TRIAL COURT ERRED IN APPLYING AN IMPROPER AND
        INCORRECT LEGAL STANDARD IN DETERMINING AND GRANTING
        [GRANDPARENTS’] COMPLAINT FOR LEGAL CUSTODY BASED ON A
        “BEST  INTEREST”   STANDARD    WITHOUT    THE  ABSOLUTE
        REQUIREMENT TO FIRST ESTABLISH [MOTHER’S] “UNSUITABILITY”
        OR “UNFITNESS” PRIOR TO CONSIDERING WHETHER TO AWARD
        LEGAL CUSTODY TO A NON-PARENT.
                                                 4


                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED IN GRANTING LEGAL CUSTODY TO NON-
       PARENT THIRD PARTIES ABSENT THE REQUIREMENT THAT
       [GRANDPARENTS] ESTABLISH “UNSUITABILITY” AS REQUIRED
       UNDER [IN RE PERALES, 52 OHIO ST.2D 89 (1977)] AND THE
       SUBSEQUENT CASE LAW DEVELOPED THEREAFTER. THE REFUSAL
       TO ADHERE TO THE CORRECT LEGAL STANDARD WAS REPUGNANT
       TO THE DUE PROCESS RIGHTS AFFORDED TO [MOTHER] UNDER THE
       UNITED STATES AND STATE OF OHIO CONSTITUTIONS.

       {¶11} This Court will consolidate Mother’s first two assignments of error because they

both challenge the legal standard the trial court applied to determine whether to terminate or

modify the prior award of legal custody to Mother. The trial court applied the standard set forth

in R.C. 2151.42(B), which provides, in relevant part:

       A court shall not modify or terminate an order granting legal custody of a child
       unless it finds, based on facts that have arisen since the order was issued or that
       were unknown to the court at that time, that a change has occurred in the
       circumstances of the child or the person who was granted legal custody, and that
       modification or termination of the order is necessary to serve the best interest of the
       child.

See also In re I.S., 9th Dist. Summit No. 24763, 2009-Ohio-6432, ¶ 8-18 (holding that the standard

set for in R.C. 2151.42(B) applied to analogous facts).

       {¶12} To preserve this issue for appellate review, however, Mother was required to

comply with Juv.R. 40(D). Juv.R. 40(D)(3)(b)(iv) provides, in relevant part, that “[e]xcept for a

claim of plain error, a party shall not assign as error on appeal the court’s adoption of any factual

finding or legal conclusion * * * unless the party has objected to that finding or conclusion as

required by Juv.R. 40(D)(3)(b).”

       {¶13} Mother raised an objection to the magistrate’s decision, but she did not assert that

the magistrate had applied the wrong legal standard. In fact, the only argument raised in her

objection was that the evidence presented at the hearing did not support the magistrate’s conclusion
                                                 5


that Grandparents had established the R.C. 2151.42(B) standard in this case. Specifically, she

asserted that the evidence failed to demonstrate that there had been a requisite change in

circumstances or that legal custody to Grandparents was in the children’s best interest. Because

Mother has not argued or demonstrated on appeal that the trial court committed plain error by

utilizing the change of custody standard set forth in R.C. 2151.42(B), her first and second

assignments of error are overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED WHEN IT FOUND A CHANGE OF
       CIRCUMSTANCES     NECESSARY    FOR    CONSIDERATION  OF
       [GRANDPARENTS’] COMPLAINT FOR LEGAL CUSTODY SOLELY
       BECAUSE THE CHILDREN AND [MOTHER] HAD TO BE PLACED
       OUTSIDE THE HOME DUE TO MOTHER’S DRUG RELAPSE WHEN
       MOTHER WAS KNOWN TO BE IN DRUG REHABILITATION AND
       THERAPY AT THE TIME OF THE DISPOSITIONAL ORDER GRANTING
       HER CUSTODY AND THE FOREGOING CIRCUMSTANCES WERE NOT
       SUFFICIENT IN CHARACTER TO DENY [MOTHER’S] REQUEST FOR
       RETURN OF THE CHILDREN TO HER LEGAL CUSTODY.

       {¶14} Mother’s third assignment of error is that the trial court erred by finding that there

had been the requisite change in circumstances under R.C. 2151.42(B). The evidence before the

trial court demonstrated that shortly before Grandparents moved for legal custody of the children

in December 2019, Mother overdosed on heroin in front of the children, which required

hospitalization and several doses of Narcan to treat her.

       {¶15} Mother’s relapse to heroin use constituted a change in the circumstances of Mother

and the children because Mother was no longer maintaining her sobriety. The children had been

removed from Mother’s custody during 2015 because of her addiction to heroin. It was only after

Mother worked a case plan for more than one year and achieved a sustained period of sobriety that

the juvenile court allowed the children to return to her custody. At the time of her December 2019

relapse, Mother claimed to have been sober for over four years.
                                                6


       {¶16} Moreover, Mother’s heroin overdose in December 2019 was not a one-time relapse

from her extended period of sobriety. After her 2019 overdose, CSB was no longer involved in

this case and Mother was not required to work a case plan. Mother engaged in some sober support

services on her own but did not reengage in a drug treatment program until nine months later, after

she was ordered to do so by a criminal court in a case in which she was charged with criminal

trespass.

       {¶17} Because Mother was not involved in drug treatment or drug testing during most of

this phase of the case, the primary evidence about her drug use came from her own admissions.

She admitted at the hearing that she relapsed again in late August 2020 and used heroin numerous

times over a four-day period. Although she had also testified that she had a developed a strong

network of sober support people, Mother did not reach out to any of them for support to help

prevent her second, multi-day relapse in August. Mother also failed to tell the guardian ad litem

about the August relapse until more than a month after it happened. She ultimately entered a drug

detoxification program and later began a medically assisted drug treatment program.

       {¶18} The totality of the circumstances surrounding Mother’s repeated relapses, including

her failure to reengage in drug treatment in a timely manner or to reach out to her sober support

network, demonstrated that Mother’s drug addiction, which had been in sustained remission in

2015, was no longer under Mother’s control. Therefore, the trial court did not err in finding a

change in circumstances to justify terminating the prior order of legal custody under R.C.

2151.42(B). Mother’s third assignment of error is overruled.

                                               III.

       {¶19} Mother’s assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.
                                                 7


                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETTY SUTTON
                                                     FOR THE COURT



HENSAL, P. J.
CARR, J.
CONCUR.


APPEARANCES:

DAVID M. LOWRY, Attorney at Law, for Appellant.

BRENDON KOHRS, Attorney at Law, for Appellees.

CHRISTINE FINAN, Attorney at Law, for Appellee.